Case 1:16-cr-20897-PAS Document 212 Entered on FLSD Docket 12/26/2020 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                 Case No. 16-20897-CR-PAS


  UNTIED STATES OF AMERICA,

         Plaintiff,
  vs.

  PRINCESS CRUISE LINES, LTD.,

        Defendant.
  __________________________/

          ORDER AMENDING AGREED ORDER EXTENDING DEADLINE FOR
                            CERTIFICATIONS

         THIS MATTER came before the Court sua sponte. Upon consultation with the Court

  Appointed Monitor (“CAM”), and based on discussions between the CAM and the Parties, it has

  come to the Court’s attention that two Covered Vessels, the Holland America Line Noordam and

  Zuiderdam, previously due to return to United States waters on or before December 31, 2020,

  have been delayed in or around the Panama Canal due to circumstances beyond the control of the

  Defendant, its parent corporation, and related corporate entities (collectively, the “Company”).

  The Company now expects that both ships will enter United States waters in early January 2021.

  The Company does not anticipate that any additional Covered Vessels will enter United States

  waters in January 2021.

         On December 22, 2020, this Court issued an Agreed Order [DE 211] extending until

  January 15, 2021, the deadline for certain Covered Vessels to submit the certifications required

  by the Court’s Agreed Order on October 16, 2020 Status Conference [DE 207]. Based on the

  information in the foregoing paragraph, it is acceptable to the Court that the amended deadline

  also apply to the certifications for the Noordam and the Zuiderdam. Therefore, it is hereby
Case 1:16-cr-20897-PAS Document 212 Entered on FLSD Docket 12/26/2020 Page 2 of 2




         ORDERED that:

         For the Holland America Line Noordam and Zuiderdam, which are expected to return to

  the territorial waters of the United States in early January 2021, the deadline for the Company to

  submit to the Interested Parties, CAM, and Third Party Auditor the certifications required by the

  Court’s Agreed Order on October 16, 2020 Status Conference is January 15, 2021. [DE 207].

     DONE AND ORDERED in Miami, Florida, this 24th day of December, 2020.




                                               ___________________________________
                                               PATRICIA A. SEITZ
                                               UNITED STATES DISTRICT JUDGE

  cc: All counsel of record




                                                  2
